DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application claims priority to 62/322,651 provisional application with an effective filing date of 4/14/16. Claims of the instant application are supported by the provisional application and thus have a priority date of 4/14/16.

Information Disclosure Statement
	The IDS filed on 6/3/21, 10/20/21 and 9/12/22 have been fully considered except where references have been lined through. 

Response to Amendment
	This action is written in response to applicant’s amendments filed on 9/12/22.
Objections to the specification and drawing are overcome by amendment. 
Objections to claims 1, 6, and 14 are overcome by amendment. 
Rejections of claim 1, 4, 5 7, 8, 13, and 14 under 35 USC § 112 are overcome by amendment. 
Amended claims 1, 3-4, 7-11, and 15 are under examination herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Maintained Rejection: Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “about”. “About” is not defined by the specification, and thus one of ordinary skill would be unable to ascertain the metes and bounds of the claims. Other dependent claims do not remedy this deficiency. For examination purposes “about” in claim 3 the ratio was +/- 0.5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Modified Rejection as Necessitated by Amendment: Claims 1, 3, 7-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (Kuroda, H et al (2009). Simplified lentivirus vector production in protein-free media using polyethylenimine-mediated transfection. Journal of virological methods, 157(2), 113-121) in view of Karolewski (Karolewski, B. A et al (2003). Comparison of transfection conditions for a lentivirus vector produced in large volumes. Human gene therapy, 14(14), 1287-1296) and Ogris (Ogris, M., et al. (1998). The size of DNA/transferrin-PEI complexes is an important factor for gene expression in cultured cells. Gene therapy, 5(10), 1425-1433).
Regarding claim 1, Kuroda teaches production of lentiviral vector production using polyethylenimine (PEI) mediated transfection (abstract).  For step (a) Kuroda teaches that the lentiviral vector (plasmid DNA) contains a bacterial lacZ and a human promoter to form the recombinant lentiviral vector (p114 section 2.4). Step (b), this vector was then combined with PEI before being added to adherent cells (creation of producer cells) (p114 section 2.4 and 2.5). Kuroda teaches a method where the transfection solution is added and the media is not changed (figure 2a). One of ordinary skill in the arts would recognize that as the transfection solution is added and not removed, the transfection would be substantially complete when the lentiviral vectors are harvested. Step (d) the lentiviral vectors are then collected (harvested) via centrifugation 48 hours after transfection (p114 section 2.5). 
While Kuroda does not teach a 5L bioreactor, Kuroda suggests that their method would be adaptable to large scale formats including Cell Factories (bioreactor) (p121 left column lines 32-34). Kuroda fails to teach a longer than 20 minute incubation of the PEI-DNA transfection solution.
Karolewski teaches that gene therapy will require large amounts of lentiviral vectors (overview summary) and that the virus particles are produced by transfecting cells which then produce the lentivirus particles over the course of 2-3 days (producer cells) (p1287 left column lines 21-24).  Karolewski teaches producing lentiviral particles using a Cell Factory (bioreactor) with a shelf area of 6320 cm2 10-shelf tissue culture vessel (fixed bed volume, 6320 cm2 x 10 = 63200 cm3 = 63.2L step(c)), in which 1 liter of media covers a monolayer (one shelf) of cells (adherent) (p1289 left column lines 16-18). 
Kuroda and Karolewski fail to teach a longer than 20 minutes incubation of the PEI-DNA transfection solution. 
Ogris studies the effect of the size of the PEI-DNA complexes on the transfection efficiency of cells (abstract).  Ogris teaches incubation of the PEI-DNA complex up to 120 hours (figure 2).  No precipitate is formed as disclosed by the decrease in size of the particles over time under salt free conditions (figure 2).  Ogris teaches that ideally stable, small, and soluble complexes are formed (p1429 right column lines 7-8). Ogris does caution that particles that are
too small, ~40 nm, do not provide good transfection performance (abstract). Instant application figure 5 appears to suggest that particle size of around 120 nm would be ideal, which is the approximate size of the particles under salt free conditions in Ogris figure 2 between 0 and 20 hours.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lentivirus producer cell culturing method of Kuroda by replacing the culture plates with the adherent bioreactor taught by Karolewski and incorporating the longer incubation of the PEI-DNA as taught by Ogris.  One of ordinary skill in the art would be motivated to do so because Kuroda expects their PEI mediated transfection protocol would be adaptable to large scale production and Karolewski teaches large scale formats for lentiviral production. Further, ensuring the PEI-DNA complex for transformation according to the PEI-DNA ratios, incubation time, and size monitoring of Ogris will ensure optimal efficiency for transformation. One of ordinary skill in the arts would be motivated to undertake a large scale culture because Karolewski teaches large quantities of viral particles are needed for gene therapy. One of ordinary skill in the art would be motivated to increase the incubation time of the PEI-DNA solution because Ogris teaches that small stable complexes are ideal for transformation, but if the size of the particles is too small the transfection efficiency is reduced. There would be a reasonable expectation of success as Kuroda, Karolewski and Ogris are in the same field of endeavor of lentivirus production.
Regarding claim 3, Kuroda and Karolewski do not teach a PEI-DNA ratio of about 1:1.5, although relevant facts are found in section 2.4 on p. 114 of Kuroda: “The total amount of plasmid DNA used varied from experiment to experiment and is outlined in the figure legends.  In parallel, 100 μl of a PEI solution was prepared by mixing aliquots of the PEI stock solution and a 150 mM NaCl solution at a certain N/P ratio. The amount of the PEI stock added was calculated using the formula:

    PNG
    media_image1.png
    50
    167
    media_image1.png
    Greyscale

where P = total amount of plasmid DNA used (g), R = N/P ratio (ratio of nitrogen content in PEI to phosphorous content in DNA) and S = concentration of PEI Stock (mM, monomer unit).  
Ogris teaches using 6 μg of PEI to 10 μg of DNA, a ratio of about 1:1.5 (p1432 left column lines 47-50). 
One of ordinary skill in the art would see the different ranges given in Kuroda and Ogris and recognize that it would be obvious to try different ratios of DNA to PEI via routine experimentation to arrive at the optimal concentration for transfection.
Regarding claims 7 and 8, Kuroda teaches using 15 cm plates and a DNA amount of 10.5 μg(p114 right column lines 20-32), that is 10500 ng DNA over 176.71 cm2, or about 59 ng DNA per cm2 (For a circular plate, A = r2; diameter = 15 cm; r = 7.5 cm; A = 176.71 cm2).  
Karolewski teaches using 1098.7 μg of DNA in a 6320 cm2 cell factory, which yields a ratio of 173 ng of DNA per cm2 (1,098,700 ng/6320 cm2 =173 ng/cm2) (p1289 left column lines 16-18 and 30-32).  Karolewski further teaches that on a 15 cm plate 104.6 ug of DNA can be used giving a concentration of about 594 ng/cm2 (p1288 left column lines 42-44, 13.1 ug+39.2 ug+52.3 ug=104.6 ug DNA total=104600 ng/176 cm2 =594 ng/cm2). 
Given the range of 59 ng/cm2-594ng/cm2 of the prior art, this range contains the claimed amounts and thus a prima facia case of obviousness exists. 
Regarding claim 9, Kuroda and Karolewski do not teach measuring the size of the DNA-PEI complexes using light scattering. 
Ogris teaches that the size of the particles can be determined by light scattering (p1432 left column 57-60). 
Regarding claim 10, Kuroda is silent to the addition of CO2, and thus the PEI would have no added CO2 to react with. 
Regarding claim 15, Kuroda teaches gently mixing (stirring) the DNA and PEI solution (p114 right column lines 28-31).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (Kuroda, H., et al. (2009). Simplified lentivirus vector production in protein-free media using polyethylenimine-mediated transfection. Journal of virological methods, 157(2), 113-121), in view of Karolewski (Karolewski, B. A., et al (2003). Comparison of transfection conditions for a lentivirus vector produced in large volumes. Human gene therapy, 14(14), 1287-1296) and Ogris (Ogris, M., et al. (1998). The size of DNA/transferrin-PEI complexes is an important factor for gene expression in cultured cells. Gene therapy, 5(10), 1425-1433) as applied to claims 1, 3, 7-10 and 15 above, and further in view of Marceau (US20140315294A1), as evidenced by Sartorius “Biostat B” (Biostat B, 2020).
Regarding claim 4, Kuroda, Karolewski and Orgis fail to teach a 20 L transfection solution. 
 Marceau teaches a method for the industrial scale production of lentivirus vectors (abstract), and that the industrial scale production of lentivirus vectors is needed for gene therapy and DNA vaccination ([0002]). Marceau teaches a method to produce lentiviral particles using PEI and plasmids (claim 25).  Marceau teaches that the method can be from 5 L to over 1000 L including 200 L ([0046]). In a small scale experiment using 100 mL of culture conditions, Marceau used 10 mL of transfection solution ([0098-0099]). Using the same ratio of transfection solution to culture conditions, in the case of a 200 L total volume disclosed in [0046], one of ordinary skill in the arts would envision using 20 L of the transfection solution. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use to further modify the lentivirus producer cell culturing method of Kuroda by replacing the culture plates with the adherent bioreactor of Karolewski and the large transfection volumes of industrial scale production taught by Marceau, and incorporating the longer incubation of the PEI-DNA as taught by Ogris. One of ordinary skill in the art would be motivated to do so because Kuroda, Karolewski, Orgis and Marceau teach the importance of large-scale lentiviral production, and Marceau provides a larger method for production of the lentivirus. There would be a reasonable expectation of success as Kuroda, Karolewski and Marceau are in the same field of endeavor of lentivirus production. 
Regarding claim 11, Instant specification teaches that the pH controller on the bioreactor should be turned off to allow the pH of the cell culture to naturally fall ([0043]).
 Kuroda, Karolweski and Orgis fail to teach combining the PEI with the DNA and cells in a culture media. However, Kuroda and Karolewski are silent to measuring the pH of the culture medium during or after transfection, and thus the pH would fall naturally as there is no external attempt to measure and increase the pH.
Marceau teaches that the PEI and DNA and cells can all be in the same media which can be in a bioreactor ([0044-45, 0112]). Marceau teaches that by adding the PEI and DNA directly to the cell culture media the use of two separate medias is eliminated and thus is a major improvement to adapt the process to industrial use ([0122-0113]). Marceau teaches that the bioreactor is under controlled conditions including pH ([0045]). While Marceau does not explicitly teach an automatic pH controller, Marceau teaches several bioreactor size options from Sartorius. Sartorius manufactures a controller that is capable of automatically controlling pH, temperature, and pO2 as described in Marceau [0045]. See attached Biostat B brochure, p8, p11 and p17. Thus, one of ordinary skill in the arts would understand that the controlled conditions of Marceau would be accomplished via use of an automatic pH controller. Further, one of ordinary skill in the arts would understand that the pH controller can be turned off and thus the pH will fall as taught by Kuroda and Karolewski. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the producer cell culturing method of Kuroda by replacing the culture plates with the adherent bioreactor of Karolewski and transfection solution in buffer of Kuroda with the industrial scale production step of creating transfection solution in culture media of Marceau, and incorporating the longer incubation of the PEI-DNA as taught by Ogris. One of ordinary skill in the art would be motivated to do so because Marceau teaches that one medium for transfection and growth is a major improvement. There would be a reasonable expectation of success as Kuroda, Karolewski, Orgis and Marceau are in the same field of endeavor of lentivirus production.

Response to Arguments
Applicant's arguments filed 9/12/22 have been fully considered but they are not persuasive. Applicant argues that the combination of references does not disclose all the elements of amended claim 1 and that no reasonable likelihood of success has been shown (p8 lines 28- p9 line 2). In the final rejection of claim 1 above, all of the elements of the amended claim 1 are addressed. MPEP 2143.02 teaches that obviousness does not require absolute predictability, but only a reasonable expectation of success is required. 
Applicant argues that the references don’t teach incubating the PEI-DNA solution for longer than 20 minutes then adding the cells and solution to a bioreactor (p9 lines 21-24, p9 lines 35 continuing on to p10 line 2). Examiner disagrees. Ogris discloses the longer incubation time and Karolewski discloses the use of a large scale bioreactor format for the production of the lentivirus particles. See the rejection of claim 1 above. 
Applicant argues that Kuroda doesn’t teach an incubation step of longer than 20 minutes then adding the transfection solution to the bioreactor (p9 lines 31-33). Examiner disagrees with applicant’s assertion regarding the incubation step because Ogris discloses an incubation step of up to 120 hours. Kuroda anticipates their method is applicable to large scale production (bioreactor). See the rejection of claim 1 above.
Applicant argues that Karolewski does not teach PEI (p9 line 25). Examienr disagrees. Karolewski is relied upon for the large scale incubation and Kuroda is relied on for the PEI-DNA transfection solution. See the rejection of claim 1 above for more details. 
Applicant argues that based on Kuroda or Karolewski one would not see the lack of a DNA-PEI precipitate (p10 lines 10-13, p10 lines 16-19). Based on those two references that is correct, however Ogris teaches that as the PEI-DNA solution is incubated no precipitation forms over time (figure 2 salt free conditions). This is addressed above in the rejection of claim 1. 
Applicant argues Kuroda does not teach or suggest the use of bioreactors (p10 lines 13-16). This is not persuasive because Kuroda suggests that their method would be adaptable to large scale formats including Cell Factories (bioreactors) (p121 left column lines 32-34). See the rejection of claim 1 above. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/TREVOR L KANE/Examiner, Art Unit 1657